Case 1:16-cr-00371-RA Document 711 Filed 12/26/18 Page 1of 3

 

 

oo, S - BOIES “p MATTHEW L. SCHWARTZ
Senate CHILLE : -
Da Nee Tel.: (212) 303-3646

E-mail: mischwartz@bsfllp.com
December 26, 2018

BY ELECTRONIC MAIL

USDC-SDNY i
DOCUMENT ‘
ELECTRONICALLY. FILED:
DOCH :
DATE FILED:

  

Hon. Ronnie Abrams

United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

    

   

 

  
 

}

Ce RL

 

 

Re: United States v. Galanis, S3 16 Cr. 371 (RA)
Dear Judge Abrams:

[ represent Devon Archer. I write to respectfully request the Court’s permission for Mr.
Archer to travel with his family to Jamaica from December 29, 2018, to January 3, 2019. Mr.
Archer’s family was invited by a family friend and business partner to celebrate the holidays and
New Year with their family.

Unlike the prior travel requests that Your Honor has granted, which were all for business,
this trip would be the first vacation Mr. Archer has taken with his family since this case was filed
two and a half years ago, aside from one driving trip last winter. We respectfully submit that it is
appropriate to allow the Archers to take this trip together. The Archers, particularly their three
young children, have endured considerable stress and uncertainty over the past several years; the
Archers’ two youngest children have no memory of the time before this case began. The
proposed trip would be an opportunity for Mr. Archer and his family to focus on themselves and
their relationship, away from their everyday lives here. The Court’s Pretrial Services Office
consents to this request, but the Government as usual objects. The Archer family’s itinerary,
which we respectfully request that the Court file under seal, is attached.

Mr. Archer respectfully submits that he has demonstrated since the pendency of this case
that he is not a flight risk. Most recently, the Court approved his business trips to Ukraine and
London, after he was convicted and while he was awaiting sentencing, and he returned as he has
every other time the Court has permitted him to travel. Even under the more stringent standard
the Court would apply post-conviction, there is compelling evidence that Mr. Archer is no risk of
flight. Now that the Court has vacated his conviction, however, Mr. Archer is again presumed
innocent and the burden is back on the government to demonstrate that the conditions currently
in place will not assure the continued appearance of Mr. Archer before this Court.

He has proven his trustworthiness. Your Honor has nineteen times previously granted Mr.
Archer permission to travel internationally, which he has done without incident on each
occasion, including to Italy, England, Spain, Latvia, Lithuania, Russia, Kazakhstan, the United
Arab Emirates, Vietnam, China, Hong Kong, Malaysia, Singapore, Mexico, the Philippines, and
Ukraine. On five of those occasions, Mr, Archer traveled while one or more members of his
family were also traveling abroad, either with him or separately, including one prior trip (in

BOIES SCHILLER FLEXNER LLP
575 Lexington Avenue, New York, NY 10022 [ (t) 2le 446 2300 | () 2l2 446 2350 | wwwbsfilp.com

 

 
BSF

Case 1:16-cr-00371-RA Document 711 Filed 12/26/18 Page 2 of 3

Page 2

March 2017) where the entire Archer family was abroad at the same time, albeit not together. His
prior trips were:

*

On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

On Fuly 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
travel on business to Latvia.

On September 9, 2016, Your Honor permitted Mr, Archer to travel on business to
China.

On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Lithuania. On October 21, 2016, Your Honor further granted
permission for Mr. Archer to modify his itinerary to include business travel to
Russia.

On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Spain.

On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
Vietnam and China. On January 17, 2017, Your Honor further granted permission
for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
Singapore, Malaysia, and the Philippines. Although Mr. Archer’s wife did not travel
with him, she was permitted to retain her passport because she had a separate
international trip planned for the same time.

On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
Russian and London. Mr. Archer’s wife and his oldest child were permitted to join
him in London for that leg of his trip.

On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
Philippines. On that occasion Mr. Archer’s family did not surrender their passports
because, although they did not travel with him, Mr. Archer’s wife and children were
out of the country on vacation at the same time.

On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.
On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
Philippines and China.

On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
with one of his children.

 

 
 

Case 1:16-cr-00371-RA Document 711 Filed 12/26/18 Page 3 of 3

E Page 3

e On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
China, Vietnam, the Philippines, and Kazakhstan.

w
D

* On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
China, Hong Kong, and the United Arab Emirates.

e On February 16, 2018, Your Honor permitted Mr. Ascher to travel on business to
Mexico,

e On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
China.

e On August 7, 2018, following the jury’s verdict in this case, Your Honor permitted
Mr. Archer to travel on business to Ukraine.

e On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
London.

[See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
363, 560, and 620.]

If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer .
to take the trip described in the attached exhibit.

Thank you for your consideration of this request.

Respectfully,

/s/ Matthew L. Schwartz
Matthew L. Schwartz

cc: BY ELECTRONIC MAIL

AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
U.S. Pretrial Services Officer Andrew R. Kessler-Cleary

 

Application Granted. Mr. Archer shail report daily to Pretrial Services during his trip, and the waiver of
extradition previously signed by Mr. Archer remains in effect. Because it contains private travel
information, the exhibit attached to Mr. Schwartz's letter shall be filed under seal. So Ordered.

ht

Hon. Ronnie Abrams
December 26, 2018

=p

 

 

 

 

 
